Title: II. To Antoine Marie Cerisier, 14 January 1783
From: Adams, John
To: Cerisier, Antoine Marie


Sir
Paris January 14. 1783

Your kind favour of the 9th, I recd, this day, and will give you, the best answer, which indifferent health and, various Avocations will admit of.
I am pleased with your Resolution, to write the History of the whole American War, because I know you will produce Something both entertaining and instructive, whatever Subject you undertake to write upon. But I hope you will not think me guilty of Presumption or Affectation of Singularity, if I venture to give you my opinion, that it is too Soon to write Such an History, and that there is no Man living, neither in Europe nor in America, who is qualified for it and furnished with the necessary Materials.
It would require the whole of the longest Life, to begin at Twenty Years of Age, to assemble from all the Nations and Parts of the Globe in which they are deposited, the Documents requisite to form a compleat History of the American War, because it is nearly the History of Mankind for the whole Epocha of it.— The History of France, Spain, England Holland, and the neutral Powers, as well as America are at least comprized in it. You must collect Materials from all these Nations, and the most important Documents of all, Such as shew the true Characters of Actors, and the Secret Springs of Action, are yet locked up in Cabinets, and in Cyphers.
Give me leave to Say further that in order, to comprehend the History of the American War, one Should know the State and History of all the Colonies before the War broke out, even from the Year 1620. in order to this one must read all the Charters, to Colonies and Commissions and Instructions to Governors, all the Law Books of the Several Colonies; (and thirteen folio Volumes of dry Statutes, are not So amuzing as so many Iliads)— besides this one should read over the Records of the Legislature of every Colony, which are only to be found in Manuscript, and by travelling in Person from New Hampshire to Georgia— one should also have access to the Records of the Board of Trade and Plantations in Great Britain, from its Institution to its Dissolution as well as to the Papers in the offices of Some of the secretaries of State.
There is another Branch of reading which is indispensable, I mean of those Writings which have appeared in America from Time to Time, some of which I will hint at, although I pretend not, in this Place, absent from all Books and Papers, to recollect them all. The Writings of Governors Wintrop and Winslow,—of Dr. Mather, of Dr Prince, Neals History of New England, Douglas Sumary of the first Planting, progressive Improvements and present State of the British Colonies, Hutchinsons History of the Massachusetts Bay, Smiths History of New York, Smiths History of New Jersey. William Penns Works. Dummers Defence of the New England Charters. All these are previous to the present Dispute which began in 1761. Since that Period, the Writings are more numerous, and more difficult to obtain. There are extant in Print, Writings of great Importance in this Controversy, of the followings Persons. of the Governors Pownal, Bernard, and Hutchinson of Lt Governor Oliver, of Mr Sewal, Judge of Admiralty for Hallifax, of James Otis, Oxenbridge Thatcher, Dr Mayhew, Samuel Adams, Josiah Quincy, Joseph Warren—and perhaps of equal Importance to any are the Writings of Mr Dickenson of Philadelphia, of Mr Wilson of Philadelphia, of Dr Rush, of Coll Bland of Virginia.
The Records of the Town of Boston and especially of its Committee of Correspondence, of the Board of Commissioners of the Customs and of the House of Representatives and the Council Board of the Massachusetts Bay. Besides all these the Gazettes of the Town of Boston ought to be collected and examined from the Year 1761. All this is necessary, to write the History of the Controversy, before Hostilities commenced, comprehending the Period from 1761 to the 19. of April 1775.
From the Battle of Lexington, the Records Gazittes & Writing of all the thirteen States ought to be collected, together with the Journals of Congress.— next to the Journals of Congress, part of which are yet Secret the whole Series of General Washingtons Correspondence with Congress from 1775 to this Day ought to be had.— This has never been yet published and cannot be untill Congress shall order it, and I must Say untill this vast Source of Information shall be opened, it will be to little Purpose for any Body to attempt an History of the American War. There are other Papers of Importance in the offices of the Secret Committee, the Committee of Commerce, the Committee of foreign Affairs, the Committee on the Treasury and the Board of War, and the Marine Committee, while those Committees subsisted, and of the offices of War, Finances and foreign Affairs, Since their Erection.
There are also Letters from American Ministers in France Spain Holland and other Parts of Europe.
The most material Documents being yet Secret, one would think it best to wait for Sometime, before you write, although you cannot begin too soon nor be too industrious in collecting Materials.
Lett me close this Letter by giving you a Clue to the whole Mistery. There is a general Analogy, in the governments and Characters of all the thirteen States. But as the Controversy and the War begain in the Massachusetts Bay the Principal Province of New England, their Institutions had the first operation. Four of those Institutions produced the Effect. 1. Their Schools. 2. Their Militia. 3. Their Clergy. 4. Their Town meetings.— All these Establishments were made by our Ancestors in the first Settlement of the Country, And have been uninterruptedly preserved to this day, and have produced the merveillous Events with which the last 20 Years have been crouded, and let me intreat you never to attempt Writing the History which you meditate, without making your self Master of these four Subjects.
inclosed are Some slips and a Line from a Friend who desired me to send it you.

With great Respect and Esteem I have the Honour to be / Sir your most obedient and most humble servant
